Citation Nr: 0812464	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1974.  This appeal is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  The case in now under the 
jurisdiction of the Fort Harrison, Montana, RO.  In March 
2008, a videoconference hearing was held before the 
undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, and whether new and material 
evidence has been received to reopen claim for service 
connection for a right knee disability, are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  At the March 2008 hearing, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he intended to withdraw his appeal seeking service connection 
for PTSD and a right shoulder disability; he subsequently 
submitted a written statement to the Board to this effect; 
there is no question of fact or law remaining before the 
Board in these matters.

2.  A December 1975 rating decision denied service connection 
for a left shoulder disorder, finding essentially that the 
veteran did not have such disability.  

3.  Evidence received since the December 1975 rating decision 
includes a private physician's statement suggesting that the 
veteran has history of left shoulder dislocation and 
suspected chronic rotator cuff tear and impingement syndrome; 
it bears directly upon the basis for the previous final 
denial, and raises a reasonable possibility of substantiating 
the claim.

4.  A chronic left shoulder disorder was not manifested in 
service, and the preponderance of the evidence is against a 
finding that the veteran's current left shoulder disorder is 
related to his service or to symptoms noted therein.


CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for PTSD and a 
right shoulder disability, the criteria for withdrawal of a 
Substantive Appeal are met; the Board has no further 
jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  New and material evidence has been received, and the 
claim of service connection for a left shoulder disorder may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a)(2007).

3.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

PTSD and Right Shoulder Disability

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

During testimony at the March 2008 videoconference hearing, 
and in a written statement subsequently received at the 
Board, the veteran stated that he wished to withdraw his 
appeal seeking service connection for PTSD and a right 
shoulder disability.  Hence, there is no allegation of error 
of fact or law for appellate consideration in these matters, 
and the Board does not have jurisdiction to consider an 
appeal in the matters.

II.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim in a letter dated in January 
2005.  That letter explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While the letter did not fully explain 
what kind of evidence would be new and material to reopen his 
previously denied claim for service connection for a left 
shoulder disability, there is no prejudice to the veteran as 
the Board is reopening the claim.  Kent v Nicholson, 20 Vet. 
App. 1 (2006).  In a March 2006 letter, the veteran was 
provided notice regarding criteria for increased ratings and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, such notice is not 
critical because the rating of a disability and effective 
date of an award have no significance when service connection 
is denied.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the statement of the case and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with VA 
medical evidence.  The veteran was afforded a VA examination 
in March 2006 (and an addendum examination report was issued 
in July 2006).  He has not identified any additional evidence 
pertinent to the claim.  VA's assistance obligations are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review of the left shoulder claim.

III.  Factual Background, Legal Criteria and Analysis

A December 1975 rating decision denied service connection for 
a left shoulder disorder, finding essentially that the 
veteran did not have a current left shoulder disability.  He 
did not file a notice of disagreement with that decision and 
it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001. [The instant claim to 
reopen was filed after that date (in December 2004), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Reopening of the Claim

Evidence received since the December 1975 rating decision 
includes a private physician's statement dated in June 2005 
suggesting that the veteran has history of left shoulder 
dislocation and suspected chronic rotator cuff tear and 
impingement syndrome.  Because this evidence indicates that 
the veteran now has a left shoulder disability, it bears 
directly upon the basis for the previous final denial, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the evidence is new and material and the claim 
seeking service connection for a left shoulder disorder may 
be, and is, reopened.

De Novo Review

At the outset, the Board finds that the appellant is not 
prejudiced by its de novo review of this claim without 
returning it to the RO for initial de novo consideration upon 
reopening.  The RO already essentially adjudicated the matter 
on the merits in its January 2008 supplemental statement of 
the case before the appeal was certified for Board review.  
It also developed medical evidence on the question in the 
form of the March 2006 VA examination.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's SMRs show that he complained of left shoulder 
trouble during basic training in March 1971.  Rule out 
dislocation was noted as was "previous history of pulled 
shoulder."  The examiner noted decreased range of motion in 
all directions, no palpable subluxation.  X-ray was negative.  
In August 1972, the veteran complained of chronic left 
shoulder pain.  The impression was possible subluxing 
shoulder with chronic tenosynovitis.  In October 1973, he 
again reported left shoulder pain and was placed on a 
profile.  On service separation examination in February 1974, 
the veteran reported left shoulder pain.  The report of 
medical examination noted that the shoulder was evaluated; 
upper extremity examination was noted as normal.

On VA examination in October 1975, the examiner noted left 
shoulder joint tender anteriorly.  There was no deformity and 
normal full range of motion.  X-ray of the left shoulder was 
normal.  The diagnosis was left shoulder injury by history 
only.

A June 2005 private medical report noted the veteran's 
reported history of left shoulder dislocation in basic 
training as well as increasing problems over time 
particularly with overhead activities.  Examination showed 
painful abduction past 90 degrees.  The diagnosis was 
"[h]istory of left shoulder dislocation.  I suspect chronic 
rotator cuff tear and impingement syndrome."

On VA examination in March 2006, it was noted that the 
examiner reviewed the claims folder in conjunction with the 
examination.  The veteran reported ongoing left shoulder pain 
since service.  On examination, there was no erythema, 
swelling, tenderness or warmth of the left shoulder.  There 
was popping of the shoulder with movement, and movement 
beyond 110 degrees with flexion or abduction was slow.  The 
diagnosis was left shoulder rotator cuff tendonitis.  In an 
addendum report dated in July 2006, the examiner stated that 
the record was negative for left shoulder complaints from 
1975 to 2004, and that the veteran worked as a ranch hand and 
construction worker during this period which was likely 
associated with repetitive lifting/overhead activity.  It was 
her opinion that the veteran's current left rotator cuff 
tendonitis was more likely than not related to his occupation 
and not to possible shoulder dislocation/subluxation during 
service.  "If his shoulder condition (instability or 
subluxation) became a chronic problem, then the manifested 
problems would likely be that of instability rather than 
difficulty with overhead use or that of a torn rotator 
cuff."

The veteran has a current diagnosis of left shoulder 
disability; the March 2006 VA examination produced a 
diagnosis of left shoulder rotator cuff tendonitis.  The 
evidence also establishes that he had a left shoulder injury 
in service as the service medical records note a suspected 
separation of the shoulder as well as a diagnosis of possible 
subluxing shoulder with chronic tenosynovitis.  

However, there is no competent evidence of record indicating 
a relationship between the injury in service and the 
veteran's current left shoulder disability.  To the contrary, 
the March 2006 VA examiner (in the July 2006 addendum report) 
specifically opined that it was less likely than not that the 
veteran's current left shoulder pathology was related to his 
complaints in service.

The veteran alleges that his current left shoulder disability 
became manifest in service, and that he has had ongoing 
problems with the shoulder since service.  While he is 
competent to testify to his symptoms, as a layperson, his 
allegations are not competent evidence of a diagnosis or of a 
medical nexus.  "Where the determinative issue involves 
medical causation competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Given that there is no objective evidence of left shoulder 
complaints between 1975 and 2004, and no competent evidence 
of record of a nexus between left shoulder injury in service 
and current left shoulder disability; and that a VA medical 
opinion specifically indicates that it is less likely than 
not that such a nexus exists, the preponderance of the 
evidence is against a finding of service connection.  The 
preponderance of the evidence is against this claim and it 
must be denied.


ORDER

The appeal seeking service connection for PTSD is dismissed.

The appeal seeking service connection for a right shoulder 
disability is dismissed.

The claim of service connection for a left shoulder disorder 
is reopened; but service connection for this disability is 
denied on de novo review.


REMAND

The veteran contends that he has hearing loss and tinnitus 
that he believes are attributable to noise exposure in 
Vietnam, and in particular from his duties in destroying 
surplus ammunition.  He testified that he has undergone 
yearly physical examinations, which included hearing tests, 
in his employment with the General Services Administration 
(GSA), beginning in approximately 1990.  Records of such 
hearing examinations may be relevant to his claims of service 
connection for hearing loss and tinnitus.  An audiological 
evaluation to determine the likely etiology of his hearing 
loss and tinnitus is also necessary.  

The veteran's claim for service connection for a right knee 
disability was denied in a December 1975 rating decision, 
essentially based on a finding that a right knee disability 
preexisted service and was not aggravated therein.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen notice to the claimant must include notice of the 
evidence and information that is necessary to reopen the 
claim, to include what would constitute such evidence (and 
that a failure to notify what would constitute new and 
material evidence constituted prejudicial error).
While the veteran has received notice of what is necessary to 
substantiate the underlying claim of service connection for a 
right knee disorder, he was not provided the specific notice 
required, under Kent, in claims to reopen.

Additionally, at the hearing before the undersigned, the 
veteran indicated that he would attempt to obtain a private 
medical opinion addressing aggravation of his right knee 
disability.  He should be given the opportunity to submit 
such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the GSA 
complete records of examinations showing 
testing of the veteran's hearing since 
1990.  The veteran must assist in this 
matter by providing any necessary 
releases.

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
audiological evaluation to determine the 
likely etiology of his bilateral hearing 
loss and tinnitus.  The veteran's claims 
file must be reviewed by the audiologist 
in conjunction with the examination.  
Based on review of the claims file, and 
evaluation of the veteran, the examiner 
should opine whether it is at least as 
likely as not (50% or better probability) 
that the veteran's bilateral hearing loss 
disability and/or tinnitus are related to 
his service to include noise exposure 
therein.  The examiner must explain the 
rationale for the opinion. 

3.  Regarding the petition to reopen a 
claim of service connection for a right 
knee disability, the RO should provide the 
veteran the notice necessary in claims to 
reopen in accordance with Kent, supra (to 
include an explanation of the basis for 
the previous denial of the claim and 
examples of the types of evidence that 
would be considered new and material).  
The veteran should have ample opportunity 
to respond, including providing any 
private medical opinion he may obtain 
regarding inservice aggravation of a 
preexisting right knee disorder.  The RO 
should arrange for any development 
suggested by his response.

4.  The RO should then re-adjudicate the 
claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus, and whether new and material 
evidence has been received to reopen a 
claim of service connection for a right 
knee disability.  If any remains denied, 
the RO should issue an appropriate 
supplemental SOC and give the appellant 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


